United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   November 27, 2006

                                                           Charles R. Fulbruge III
                             No. 06-10141                          Clerk
                           SUMMARY CALENDAR


                      RAYMOND T. MYERS, SR.,

                                                  Plaintiff-Appellant,

                                  versus

                DALLAS INDEPENDENT SCHOOL DISTRICT,

                                                   Defendant-Appellee.



           Appeal from the United States District Court
                for the Northern District of Texas
                      Case No. #:04-CV-1951-K


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

           Pro Se Appellant, Raymond T. Myers, appeals the district

court’s grant of summary judgment to the Dallas Independent School

District   (“DISD”)   in   this    action    brought   under    the    Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.

We find no genuine issue of material fact concerning Myers’s claim

that DISD failed to hire him due to his age and therefore AFFIRM

the district court ruling.

           We review a summary judgment grant de novo, applying the

same standard as the district court.        Rachid v. Jack in the Box,

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Inc., 376 F.3d 305, 308 (5th Cir. 2004).    A district court’s grant

of summary judgment is proper when the pleadings, affidavits, and

other evidence, when viewed in the light most favorable to the

nonmovant, show that no genuine issue of material fact exists.   TIG

Ins. Co. v. Sedgwick James of Washington, 276 F.3d 754, 759 (5th

Cir. 2002).

          To prevail on an ADEA claim, a plaintiff presenting no

direct evidence of age discrimination must make a prima facie

showing of discriminatory treatment by demonstrating that: (1) he

is a member of the protected class; (2) he was qualified for the

employment he sought; (3) in spite of his qualifications, he was

not hired and the employer continued to seek applicants with

similar qualifications; and (4) the employer ultimately hired

someone outside of the protected class or otherwise declined to

hire the applicant because of his age.     Rachid, 376 F.3d at 309.

          Myers was seventy-seven years old at the time of the

alleged discrimination, placing him within the class of persons

protected by the ADEA. Aside from satisfying this criterion, Myers

adduced no summary judgment evidence raising a material issue of

fact concerning the other elements of his prima facie case.    DISD,

in contrast, has presented evidence that Myers’s applications were

sloppily prepared, that he interviewed poorly, and that he made

inappropriate comments to interviewers. DISD has also demonstrated

that because it considered Myers unqualified, it did not continue

to seek individuals with his qualifications.         Finally, Myers

                                2
offered no evidence that the position he sought was filled by a

younger applicant.    Neither Myers’s unsubstantiated assertions to

the contrary nor his subjective belief that he was the subject of

discrimination is sufficient to controvert DISD’s evidence.             See

Byers v. Dallas Morning News, Inc., 209 F.3d 419, 427 (5th Cir.

2000); Ray v. Tandem Computers, Inc., 63 F.3d 429, 434 (5th Cir.

1995).1

          Because    Myers   produced   no   material   evidence   of   age

discrimination, the district court’s grant of summary judgment to

DISD is AFFIRMED.




     1
      We do not consider on appeal “evidence” recited by Myers
that was not included in the trial court record.

                                   3